DETAILED ACTION
This Office Action is in response to the application 17/224,070 filed on April 06th, 2021.
Claim 1 was canceled. Claims 2-20 is pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,999,271 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
Claim 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,397,219. since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
Claim 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,935,944. since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
Claim 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,438,582. since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
Claim 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,898,766. since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4-13, 15 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Calvo et al. (Calvo), U.S. Pub. Number 2013/0031462, in view of Kerschbaum, U.S. Pub. Number 2008/0263650.
Regarding claim 2; Calvo discloses a computer-implemented method, comprising:
at a client computer (par. 0046; Fig. 6; a client device 605.) having a processor (par. 0052; Fig. 16; processing system 1620.) and memory (par. 0052; Fig. 16; memory 1630.) storing instructions (par. 0052; stored instructions.) for execution by the processor:
at a web browser (par. 0046; Fig. 6; web browser 107.) executed on the client computer, the web browser connected to a local web server through a domain that resolves to a loopback network address, and the local web server is coupled with a local utility executing on the client computer that is distinct from the web browser (par. 0037; the web browser 107 and the wrapper application are distinct.): 
upon loading a web page, sending, to the local web server via a first communications channel, a first open-ended message that does not require a return message from the local web server (par. 0038; Fig. 2; the wrapper application receives a selection of one of the icons.);
at the web browser, in response to and upon receiving the first return message responsive to the first open-ended message, maintaining communication with the local web server by sending, via a second communications channel distinct from the first communications channel, a second open-ended message that does not require a return message to the local web server (par. 0038; Fig. 2; the wrapper application launches the first app or application; the first app receives and processes user inputs and interacts with one or more web servers such as a calendar server or email server or a contact/address book server.);
at the local web server: 
receiving, via the first communications channel, the first open-ended message (par. 0046; Fig. 6; a set of the web servers can be in different domains (e.g., one domain for email servers such as icloudemail.com, and another domain for calendar servers such as icloudcalendar.com); for web browsers such as Safari and Firefox that support CORS (Cross-Origin Resource Sharing), CORS can be used for cross domain requests.);
in response to determining that there is information to be provided to the web browser (par. 0038; Fig. 2; the wrapper application launches the first app or application; the first app receives and processes user inputs and interacts with one or more web servers such as a calendar server or email server or a contact/address book server.), sending, via the first communications channel, a first return message responsive to the first open-ended message, the first return message including the information, to the web browser (par. 0046; Fig. 6; a set of the web servers can be in different domains (e.g., one domain for email servers such as icloudemail.com, and another domain for calendar servers such as icloudcalendar.com); for web browsers such as Safari and Firefox that support CORS (Cross-Origin Resource Sharing), CORS can be used for cross domain requests.).
Calvo fails to explicitly disclose the loopback network address is a self-referencing address for the local web server at the client computer; waiting until the local utility determines that there is information to be provided to the web browser.
However, in the same field of endeavor, Kerschbaum discloses enhanced cross-site attack prevention comprising the web browser connected to a local web server through a domain that resolves to a loopback network address, wherein the loopback network address is a self-referencing address for the local web server at the client computer (Kerschbaum: par. 0048, lines 4-6, a reference to a different URL or page that the web site hosts a malicious link and the source of the script code; par. 0065, lines 5-9, a web site developer can request the user to enable referrer strings in a user application, since the absence of a referrer string can be detected and used to redirect a user application to a page advising the user to enable referrer strings.); waiting until the local utility determines that there is information to be provided to the web browser (Kerschbaum: par. 0065, lines 2-5; Fig. 3; the HTTP referrer string is an HTTP header field in the request that contains the URL of the web page referring to the requested page.).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kerschbaum into the web application architecture of Calvo wherein the loopback network address is a self-referencing address for the local web server at the client computer; waiting until the local utility determines that there is information to be provided to the web browser to protect against cross-site attacks (Kerschbaum: par. 0004).
Regarding claim 4; Calvo and Kerschbaum disclose the computer-implemented method of claim 2, wherein Calvo further discloses a name of the domain is distinct from the loopback network address (Calvo: par. 0046; Fig. 6; each loopback network address can be in different domains (e.g., one domain for email servers such as icloudemail.com, and another domain for calendar servers such as icloudcalendar.com); for web browsers such as Safari and Firefox that support CORS (Cross-Origin Resource Sharing), CORS can be used for cross domain requests.).
Regarding claim 5; Calvo and Kerschbaum disclose the computer-implemented method of claim 2, Kerschbaum further discloses including maintaining bidirectional communication between the web browser and the local web server through a sequence of open-ended messages sent by the web browser (Kerschbaum: par. 0024; the gateway computer 101 is directly or indirectly coupled to the web site 102, the computer 104 used by the legitimate web user, and/or the computer 105 used by the hacker, so as to effectuate unidirectional or bidirectional transmission of data between the gateway computer 101, the website 102, and/or the computer 104 and 105.).
Regarding claim 6; Calvo and Kerschbaum disclose the computer-implemented method of claim 2, wherein Calvo further discloses the information is unsolicited information (Calvo: par. 0044; providing the log in information which can include the user name and password.).
Regarding claim 7; Calvo and Kerschbaum disclose the computer-implemented method of claim 2, wherein Kerschbaum further discloses the first open-ended message is a request for a predefined category of information (Kerschbaum: par. 0084; categories of items may be browsed without authenticating the user, via category browsing entry pages 604a to 604c.).
Regarding claim 8; Calvo and Kerschbaum disclose the computer-implemented method of claim 7, wherein: Calvo further discloses the predefined category of information is associated with a media file being played by the web browser; and the first open-ended message does not include a request to control the media file (Calvo: par. 0052; a mobile telephone, a portable gaming system, a portable media player.).
Regarding claim 9; Calvo and Kerschbaum disclose the computer-implemented method of claim 2: Kerschbaum further discloses at a web browser: displaying a control for the local utility; receiving a user input request selecting the control; in response to the user input request selecting the control, sending, to the local web server, a request requiring a return message from the local web server; at the local web server: receiving the user input request that requires a return message; and in response to receiving the user input request, providing the local utility with a command portion of the request (Kerschbaum: par. 0048, lines 4-6, a reference to a different URL or page that the web site hosts a malicious link and the source of the script code; par. 0065, lines 5-9, a web site developer can request the user to enable referrer strings in a user application, since the absence of a referrer string can be detected and used to redirect a user application to a page advising the user to enable referrer strings.).
Regarding claim 10; Calvo and Kerschbaum disclose the computer-implemented method of claim 9, Calvo further discloses including: at the local utility coupled with the local web server: in response to receiving the command portion of the request from the local web server, taking one or more actions based on the command portion of the request, including performing one or more of: playing a media file; stopping a media file; pausing a media file; fast forwarding a media file; rewinding a media file; skipping a media file; changing a playback order of a play list; adding a media file to a playlist; and removing a media file from a playlist (Calvo: since the web browser launches the web page which includes the media player to play and display the services claimed in the claim 25, the media play does contain at least one of the media player control elements claimed in this claim.).
Regarding claim 11; Calvo and Kerschbaum disclose the computer-implemented method of claim 2: Kerschbaum further discloses the web browser includes a module that contains the control for the local utility (Kerschbaum: par. 0048, lines 4-6, a reference to a different URL or page that the web site hosts a malicious link and the source of the script code; par. 0065, lines 5-9, a web site developer can request the user to enable referrer strings in a user application, since the absence of a referrer string can be detected and used to redirect a user application to a page advising the user to enable referrer strings.).
Regarding claim 12; Calvo and Kerschbaum disclose the computer-implemented method of claim 11, wherein Calvo further discloses the module is included in an inline frame in a web page (Calvo: par. 0040, lines 1-4; Fig. 3; the first app is running within an iframe inside the wrapper application 105 which itself is running within the web browser’s single window which is provided by web browser 107.).
Regarding claim 13; Calvo and Kerschbaum disclose the computer-implemented method of claim 9, wherein Calvo further discloses the control includes a link for a uniform resource locator (Calvo: par. 0034; the wrapper application owns the URL text entry field in the web browser and uses calls to the web browser to control the URL field and uses calls to the web browser to control the title bar.).
Regarding claim 15; Calvo and Kerschbaum disclose the computer-implemented method of claim 2, wherein Calvo further discloses the first open-ended message is a hypertext transfer protocol (HTTP) request (Calvo: par. 0046; an iframe can be used to proxy XHRs (XML HTTP Request) which communicate with the parent web browser window via postMessage.).
Regarding claim 17; Calvo and Kerschbaum disclose the computer-implemented method of claim 2, wherein Calvo further discloses the local web server and the local utility are part of a same software application (Calvo: par. 0036, lines 4-6, a web browser and wrapper application are software application programs that process a web page encoded in a markup language such as HTML.).
Regarding claim 18; Calvo and Kerschbaum disclose the computer-implemented method of claim 2, wherein Kerschbaum further discloses initiation of the local utility and the local web server associated with the local utility includes launching the local utility to establish communication with the web browser (Kerschbaum: par. 0057; authorization may further include authentication to establish the authorship or origin of the user application, perhaps based upon the unique identifier.).
Regarding claim 19; Claim 19 is directed to a client computer which has similar scope as claim 2. Therefore, claim 19 remains un-patentable for the same reasons.
Regarding claim 20; Claim 19 is directed to a non-transitory computer-readable storage medium which has similar scope as claim 2. Therefore, claim 20 remains un-patentable for the same reasons.
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Calvo et al. (Calvo), U.S. Pub. Number 2013/0031462, in view of Kerschbaum, U.S. Pub. Number 2008/0263650, and further in view of Chow et al. (Chow), U.S. Pub. Number 2010/0138485.
Regarding claim 3; Calvo and Kerschbaum disclose computer-implemented method of claim 2.
Calvo and Kerschbaum fail to explicitly disclose the domain is divided into multiple subdomains; and each subdomain is associated with the loopback network address; and the first open-ended message and the second open-ended message are sent to different subdomains of the domain.
However, in the same field of endeavor, Chow discloses system and method for providing virtual web access wherein: the domain is divided into multiple subdomains; and each subdomain is associated with the loopback network address; and the first open-ended message and the second open-ended message are sent to different subdomains of the domain (Chow: par. 0169; the resources contained within a page can also be automatically cached, including those originating from an “outside” domain that is different from that of the page itself or from a “subdomain” of the domain being cached (e.g., “server1.mydomain.com” may be automatically included when www.mydomain.com is white-listed).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Chow into the web application architecture of Calvo and the method and system of Kerschbaum wherein the domain is divided into multiple subdomains; and each subdomain is associated with the loopback network address; and the first open-ended message and the second open-ended message are sent to different subdomains of the domain to maintain the server content or services locally (Chow: par. 0003).
Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Calvo et al. (Calvo), U.S. Pub. Number 2013/0031462, in view of Kerschbaum, U.S. Pub. Number 2008/0263650, and further in view of Donaldson et al. (Donaldson), U.S. Pub. Number 2010/0162126.
Regarding claim 14; Calvo and Kerschbaum disclose the computer-implemented method of claim 9.
Calvo and Kerschbaum fail to explicitly disclose the control includes a link that specifies HTTP Secure (HTTPS) protocol.
However, in the same field of endeavor, Donaldson discloses an application management framework for web applications wherein the control includes a link that specifies HTTP Secure (HTTPS) protocol (Donaldson: par. 0081, lines 1-9 & par. 0036, line 2; the user directs a web browser 105 to start the operation for initializing the application management framework 100; by starting the web browser 105 with command line arguments or by supplying a uniform resource identifier (URI), the user may specify the protocol, location, and name of the script for the application management framework 100; the web browser 105 uses this information to start the application management framework 100; the protocol can be HTTP (Hypertext Transfer Protocol) or secure HTTP (HTTPS).).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Donaldson into the web application architecture of Calvo and the method and system of Kerschbaum wherein the control includes a link that specifies HTTP Secure (HTTPS) protocol to wide range of network devices and to contain, control,  and present multiple web-based applications in a shared web browser application management framework.(Donaldson: par. 0013, lines 3-8).
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Calvo et al. (Calvo), U.S. Pub. Number 2013/0031462, in view of Kerschbaum, U.S. Pub. Number 2008/0263650, and further in view of Goldberg et al. (Goldberg), U.S. Pub. Number 2007/0142944.
Regarding claim 16; Calvo and Kerschbaum disclose the computer-implemented method of claim 2.
Calvo and Kerschbaum fail to explicitly disclose the loopback network address is an internet protocol (IP) address.
However, in the same field of endeavor, Goldberg discloses audio player device for synchronous playback of audio signals with a compatible device wherein the loopback network address is an internet protocol (IP) address (Goldberg: par. 0191; the signal receives not only on the receiver, but also the broadcast unit either through the physical reception of the broadcast audio signal on a radio frequency receiver or through local feedback loops within the audio unit (e.g., through employment of IP loopback addresses)).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Goldberg into the web application architecture of Calvo and the method and system of Kerschbaum wherein the the loopback network address is an internet protocol (IP) address to pertain to an audio player device enabled for wireless transmission and reception of an audio signal (Goldberg: abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHOI V LE/
Primary Examiner, Art Unit 2436